Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, a medical safety control apparatus comprising: processing circuitry configured to
in response to determining that the surgical instrument-biological tissue distance is greater than the predetermined second restricted distance in the advancement region, determine whether the surgical instrument-biological tissue distance is greater than the predetermined first restricted distance in a peripheral region, the peripheral region being a hollow cylindrical region surrounding a peripheral of the advancement region; and 
in response to determining that the surgical instrument-biological tissue distance is not greater than the predetermined first restricted distance in the peripheral region, issue a second instruction for restricting the motion speed of the arm, along with the remaining features of claim 1. 
Claims 16, 17 encompass similar inventive features.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on (571)272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795